DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
In reference to claim 11, the following are suggested (1) in line 5 after “sheet” it is suggested to delete “,”, in order to ensure consistency in the claim language; (2) in line 8, after “first” and before “body”, insert “three-dimensional”, in order to ensure consistency in the claim language; (3) in line 9, before “are fused”, delete “the walls of such receptacles”; (4) in line 9, after “second” and before “body”, insert “three-dimensional”, in order to ensure consistency in the claim language (5) in line 11, after “and” and before “ribs” delete “the”; and (6) in each of lines 14-18, after “twin-sheet” delete “,”. Appropriate correction is required.
In reference to claim 12, after “The” and before “core” in line 1, it is suggested to insert “twin-sheet two-sided molded plastic”, in order to ensure consistency in the claim language. Additionally, after “twin-sheet” and before “two-” in line 1, delete “,”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 11, the limitation “the receptacles openings” is recited in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination “the receptacles openings” will be interpreted to refer to the openings recited in line 3. 
It is suggest to amend “the receptacles openings on both sides of the twin sheet, two-sided molded plastic core structure are bordered” to “the openings are on both sides of the twin-sheet two-sided molded plastic core and are bordered”, in order to ensure proper antecedent basis in the claim language. 
	Additionally, “the two sheets” is recited in each of lines 15 and 16. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the two sheets” recited in line 15 will be interpreted as a first twin-sheet two-sided molded plastic core structure of the two such twin-sheet two-sided molded plastic core structures being stacked and “the two sheets” recited in line 16 will be interpreted as a second twin-sheet two-sided molded plastic core structure of the two such twin-sheet two-sided molded plastic core structures being stacked.

	Lastly, “the said other sheets” is recited in line 18. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the said other sheets” will be interpreted as the second twin-sheet two-sided molded plastic core structure of the two such twin-sheet two-sided molded plastic core structures being stacked. Clarification is requested.
Regarding dependent claim 12, this claim does not remedy the deficiencies of parent claim 1 noted above, and is rejected for the same rationale.
In reference to claim 12, the limitation “the first and second of the sheets” is recited in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “each of the first and second of the sheets in the twin-sheet, two sided molded plastic core structure” will be interpreted as referring to the first and second sheets of plastic recited in line 2 of claim 11, given that the applications Specification at paragraph [0031] as filed and FIG. 5 provides support for handle slots extending through the first and second sheets of plastic of the core structure. 
It is suggested to amend “each of the first and second of the sheets in the twin-sheet, two sided molded plastic core structure” to “each of the first and second sheets of plastic”, in order to ensure proper antecedent basis in the claim language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka et al. (JP 4466343) (Iwasaka) in view of Uema et al. (JP 2011-110847) (Uema).
The examiner has provided a machine translation machine translation of JP 4466343 Abstract and Description, while the machine translation of JP 2011-110847 Abstract and Description was provided with the Office Action mailed 03/29/2021. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 11, Iwasaka teaches a plastic board useful as various structural materials ([0001]). The plastic board comprises two plastic cap sheets joined together ([0005]) (corresponding to a twin-sheet two-sided molded plastic core structure comprising: first and second sheets of plastic). 
	Iwasaka further teaches the cap sheets (1, 2) have a shape in which a large number of trapezoidal caps (7, 8) protrude from the flat surface (5, 6); the cap dimensions and the taper of the two cap sheets are constant, and the sidewalls (72, 82) are in contact with each other, at least in part, when the sheets are bonded to from the plastic board ([0008]; Fig. 2) (corresponding to first and second substantially similar three-dimensional bodies having rows and columns of receptacles with openings and inwardly sloping sidewalls extending to floors; said first and second three-dimensional bodies being fused together in mutually inverted and offset orientation such that the sidewalls of the receptacles of the first body nest between and the walls of such receptacle are fused to the walls of the inverted receptacles of the second body). Iwasaka further teaches the two cap sheets are joined to each other ([0005]; Fig. 4) (corresponding to said first and second there-dimensional bodies being fused together). 
	Iwasaka does not explicitly teach the receptacles openings on both sides of the twin-sheet two-sided molded plastic core structure are bordered by a pattern of coplanar ribs intersecting 
Uema teaches a plate material whose rigidity is increased by forming an uneven portion ([0001]); the plate material is a resin material or the like and the uneven portion can be formed by hot pressing ([0022]).
Uema further teaches the plate material whose rigidity is increased by forming the uneven portion, and the uneven portion is a first reference plane and an intermediate reference, which are three virtual plane sequentially arranged in parallel at predetermined intervals; a first region (i.e., land) in which an octagonal outer contour portion is arranged on the first reference plane and an octagonal outer contour portion arranged on the second reference plane with the surface and the second reference plane as a reference; it has two regions and an intermediate region (i.e., rib) in which a square outer contour portion is arranged on the intermediate reference plane, and when viewed from the vertical direction of the intermediate reference plane, the first region and the intermediate region alternate; there is a first row arranged in a straight line and a second row in which the second region (i.e., receptacle) and the intermediate region are alternately arranged in the same direction as the arrangement direction of the first row, and these are alternately arranged in parallel ([0008]). In the first row and the second row adjacent to each other, one of the first regions in the first row is one intermediate region in the second row and two second regions adjacent to the intermediate region; adjacent to the region, one of the second regions in the second row is regularly distributed so as to be adjacent to one intermediate region and two first regions in the first row; the adjacent first region and the second region are connected by a first skirt portion (i.e., sidewall) orthogonal to the plane corresponding to the receptacle openings are bordered by a pattern of coplanar ribs intersecting orthogonally to form coplanar lands; the ribs between lands being recessed relative to the plane of the lands).
Uema further teaches each of the first region, the second region, and the intermediate region is connected by the first skirt portion, the second skirt portion, or the third skirt portion that is inclined to the reference plane ([0011]) (corresponding to inwardly sloping sidewalls). Uema further teaches since the plate has such a structure, the plate material itself is a highly rigid material having excellent flexural rigidity ([0012]).
In light of the motivation of Uema, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cap sheets of Iwasaka to have the structure disclosed by Uema, in order to provide each sheet and ultimately the overall plastic board with high rigidity and excellent flexural rigidity.
Given that Iwasaka in view of Uema teaches the plastic board is substantially identical to the presently claimed twin-sheet two-sided molded plastic core in structure, it is clear that when two plastic boards of Iwasaka in view of Uema are stacked such that the first regions (i.e., lands) of the first board overlie the second regions (i.e., receptacles) of the other board and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Additionally, it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., thermoformed). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwasaka in view of Uema meets the requirements of the claimed product, Iwasaka in view of Uema clearly meets the requirements of the present claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka in view of Uema as applied to claim 11 above, and further in view of Gruber et al. (US 2003/0019403) (Gruber).
In reference to claim 12, Iwasaka in view of Uema teaches the limitations of claim 11, as discussed above. 
	Iwasaka in view of Uema does not explicitly teach the plastic board has handle slots formed therein and extending fully through each of the first and second sheets, as presently claimed.
Gruber teaches an article or device for use in stacking adjacent pairs of pallets ([0012]). The device including a plurality or raised portions or lands separated by a plurality of lowered portions or valleys ([0012]-[0013]).
Gruber further teaches the device has a first and second sections having a substantially identical shape to facilitate manufacture of the device using, for example, two identical, injection-molded plastic halves ([0031]). Each section includes a pair of integral handles, to facilitate handling of the device ([0034]) (corresponding to handle slots formed therein and extending fully through both fused sheets).
In light of the motivation of Gruber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify plastic board of Iwasaka in view of Uema to include a pair of integrated handles, in order to facilitate handling of the structural material, and thereby arriving at the presently claimed invention. 
Response to Arguments
In response to Applicants remarks regarding the presently claimed phrase “substantially similar”, see Remarks filed 06/01/2021 p. 3, it is noted that “substantially similar” will be defined as having a first sheet and a second sheet of plastic including a configuration that each displays an array of receptacles or cavities having sidewalls and flows formed throughout the 

Upon further search and consideration the 35 U.S.C. 103 rejections over Pepe et al. (US 2006/0177635) in view of Uema is withdrawn from record. However, a new set of rejections has been set forth above.

Applicants further argue:
“Further, Applicant again respectfully submits that the Examiner is using Applicant’s disclosure as a guide to modify the prior art and combine references and features from the references of the prior art with no guidance whatsoever in the art itself but with the guidance provided by Applicant in his patent application. This in inherently unfair and inconsistent with established law as to how an Examiner may implement the provisions of 35 U.S.C. §103.
In addition, Applicant respectfully submits that Uema is non-analogous prior art. Based on the machine generated translation, Uema is not in the twin-sheet technology and does not deal with either of the problems addressed by Applicant’s invention. Those problems are (1) how to construct a core structure using twin-sheet technology and (2) how to prevent slippage between stacked core structures.”
Remarks, p. 4
The examiner respectfully traverses as follows:
Firstly, in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Secondly, a reference is considered analogous if it is either (1) in the same field of endeavor as the invention or (2) "reasonably pertinent" to the problem with which the inventor is involved. As per MPEP 2141.01 (a), "[u]nder the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). A reference in a field different from that of Applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole. See MPEP 2141.01(a).
Uema and the present invention are both drawn to laminated structures (i.e., core structure) including plates (i.e., sheets) having a specific configuration of projections/protrusions (i.e., receptacles/lands/ribs), wherein the structure has high rigidity. Therefore, it is the examiners position that Uema is analogous art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784